DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on September 17, 2020.  Claims 1-18 are pending and examined below.
Election/Restrictions
Applicant’s election of Invention I (Claims 1-7 and 12-18) in the reply filed on February 18, 2022  is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner appreciates the Applicant’s comment about the claims for Invention II being reinstated upon allowance of Invention I.  This comment has been taken as Applicant’s request for rejoinder of Invention II upon allowance of Invention I, which the examiner affirms will be considered as set forth in the Restriction requirement and reiterated below.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to because Figures 3 and 4 have parts of the invention that are not represented by reference characters. Applicant should represent each part of the invention with a reference character. The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts. (e.g. Figure 3 could be represented with (2) reference character #7).   See: 37 CFR 1.84(p)(4).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification - Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The applicant is reminded that the abstract should be a statement that meets the range of 50 to 150 words.  The current abstract is objected to because it is over 150 words in length.   
Correction is required.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 12-14, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2009/0119950 A1 to KOHATSU (herein after "Kohatsu") in view of Japanese Patent No. US 2009538179 A to MESTER (herein after "Mester").
As to Claim 1, Kohatsu discloses a shoe upper (See Figure 12 of Kohatsu), and suggests wherein, in the upper, different members are joined together through one or 5more (stiches) covering an end portion of at least one of the members (and specifically suggests that embroideries may be used)(See Figures 9-12, and Paragraphs 0110-0111, suggesting different members are joined together through one or 5more stiches (embroideries) covering an end portion of at least one of the members), and at least one of the members has a three-dimensional shape (See Figures 11-12 of Kohatsu, teaching each member having a three-dimensional shape.  Cut-outs would have three-dimensional shape, particularly when they are assembled together).  
However, Kohatsu does not specifically disclose the embroidery consisting of satin embroidery or tatami embroidery.
Mester teaches forming footwear with embroidery stitches and these stitches include satin stitches (zigzag stitches) and fill stitches (tatami stitches) and suggests that these stitches may be selected from the group consisting of satin embroidery and tatami embroidery (See Page 14 of Mester, "Conventional embroidery machines may form patterns or designs on the base layer 41 by forming satin stitches (zigzag stitches), running stitches (wave stitches), or fill stitches (tatami stitches). In any case, the sewing thread 42 may be fixed to the base layer 41 using a lock stitch. Satin stitches are a series of zigzag stitches that are densely formed").
Kohatsu is analogous art to the claimed invention as it relates to footwear having a members joined together with embroidery; and Mester is an analogous art as it relates to the claimed invention in that it provides embroidery including the tatami and satin stitch for footwear.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the stitches for the footwear of Kohatsu, selected from the group consisting of satin embroidery and tatami embroidery, as taught by Mester, in order to provide stretch resistance to a specific area, reinforce an area, or enhance wear resistance to an area for the shoe wearer. This would simply be the combining prior art elements according to known methods yielding predictable results.  See: MPEP 2143.
As to Claim 2, Kohatsu/Mester disclose the shoe upper according to claim 1, 10wherein the upper comprises an instep cover for covering an instep side of a foot (See Figures 8-10 and Figure 10 of Kohatsu, teaching wherein the upper comprises an instep cover for covering an instep (801, 802) side of a foot), the instep cover has a structure in which a tongue portion and an instep cover main body are formed as a single body (See Figure 12, and Paragraphs 0109 of Kohatsu, teaching the instep cover (801, 802) has a structure in which a tongue portion (804) and an instep cover main body formed as a single body), and wherein the tongue portion and the instep cover main body are joined together 15through embroidery covering an end portion of at least the instep cover main body (See Figures 10-12 and Paragraph 0110 of Kohatsu, teaching the shoe portions being joined together through laces and/or embroideries and/or other stitches covering an end portion of at least the instep cover main body), and the tongue portion has a three-dimensional shape (See Figures 10-12 and Paragraph 0110 of Kohatsu, teaching the shoe portions being joined together through laces and/or embroideries and/or other stitches covering an end portion of at least the instep cover main body).  
As to Claim 3, Kohatsu/Mester disclose the shoe upper according to claim 1, wherein the different members are made of different materials or the same 20material (See Paragraph 0098 of Kohatsu, teaching wherein the different members (801-804) are made of different materials or the same material).  
As to Claim 255 Kohatsu/Mester disclose the shoe upper according to claim 2, wherein the different members are made of different materials or the same material (See Paragraph 0098 of Kohatsu, teaching wherein the different members are made of different materials or the same material).  
As to Claim 12 Kohatsu discloses a shoe (1900), the shoe comprising: 12a shoe upper (1901,1902) and a sole (1903), and suggests wherein, in the upper (1901,1902), different members are joined together through one or more (stiches) covering an end portion of at least one of the members (and specifically suggests that embroideries may be used)(See Figures 18-20, and Paragraphs 0110-0111, teaching different members are joined together through one or more stitches (embroideries) covering an end portion of at least one of the members), and at least one of 5the members has a three-dimensional shape (See Figures 19-20 of Kohatsu, teaching a three-dimensional shape.  Cut-outs would have three-dimensional shape, particularly when they are assembled together), and wherein the shoe upper is integrated with the shoe (See Figures 19-20 of Kohatsu, teaching the shoe upper integrated with the shoe).  

    PNG
    media_image1.png
    910
    692
    media_image1.png
    Greyscale

However, Kohatsu does not specifically disclose embroideries selected from the group consisting of satin embroidery and tatami embroidery.
Mester teaches forming footwear with embroidery stitches and these stitches include zigzag stitches (satin stitches) and fill stitches (tatami stitches) and suggests that these stiches may be selected from the group consisting of satin embroidery and tatami embroidery, (See Page 14 of Mester, "Conventional embroidery machines may form patterns or designs on the base layer 41 by forming satin stitches (zigzag stitches), running stitches (wave stitches), or fill stitches (tatami stitches). In any case, the sewing thread 42 may be fixed to the base layer 41 using a lock stitch. Satin stitches are a series of zigzag stitches that are densely formed").
Kohatsu is analogous art to the claimed invention as it relates to footwear having a members joined together with stitches; and Mester is an analogous art as it relates to the claimed invention in that it provides embroidery stitches including the tatami and satin stitch for footwear.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted the stitching for the footwear of Kohatsu, by using either satin embroidery or tatami embroidery stitching, as taught by Mester, in order to provide stretch resistance to a specific area, reinforce an area, or enhance wear resistance to an area for the shoe wearer.  This would be the simple substitution of one known element for another to obtain predictable results.  See: MPEP 2143.
As to Claim 13,  Kohatsu/Mester disclose the shoe according to claim 12, wherein the upper comprises an instep cover for covering an instep side of a 10foot (See Figures 18-20 and Figure 18 of Kohatsu, teaching wherein the upper comprises an instep cover for covering an instep (1701, 1702) side of a foot), the instep cover has a structure in which a tongue portion and an instep cover main body are formed as a single body (See Figure 18, and Paragraphs 0140 of Kohatsu, teaching the instep cover (1701, 1702) has a structure in which a tongue portion (1704) and an instep cover main body formed as a single body), and wherein the tongue portion and the instep cover main body are joined together through embroidery covering an end portion of at least the instep cover main body (See Figures 18-20 and Paragraphs 0110 and 0139 of Kohatsu, teaching the shoe portions being joined together through laces and/or embroideries and/or other stitches covering an end portion of at least the instep cover main body), and 15the tongue portion has a three-dimensional shape (See Figure 18, and Paragraphs 0140 of Kohatsu, teaching the tongue portion has a three-dimensional shape) (The tongue portion is a three-dimensional shape as it has a form with a thickness which makes the tongue and inherently three-dimensional shape).
As to Claim 14,  Kohatsu/Mester disclose the shoe according to claim 12, wherein the different members are made of different materials or the same material (See Paragraph 0098 of Kohatsu, teaching wherein the different members are made of different materials or the same material).  
As to Claim 16, Kohatsu/Mester disclose the shoe according to claim 13, 25wherein the different members are made of different materials or the same material (See Paragraph 0098 of Kohatsu, teaching wherein the different members are made of different materials or the same material). 
Claims 4, 6-7, 15 and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2009/0119950 A1 to KOHATSU (herein after "Kohatsu") in view of Japanese Patent No. US 2009538179 A to MESTER (herein after "Mester") as to claims 1 and 12 above, and further in view of United States Patent Application Publication No. US 2019/0037968 A1 to DeWILLIE et al. (herein after "DeWillie").

As to Claim 4, Kohatsu/Mester disclose the shoe upper according to claim 1. However, Kohatsu/Mester are silent wherein at least one of the different members is made of an elastic material.  
DeWillie teaches footwear including wherein at least one of the different members is made of an elastic material. (See Paragraph 0028 of DeWillie, teaching "Forming the upper 110 with the knitted component 120 may provide advantageous characteristics including, but not limited to, a particular degree of elasticity or stretch..., by using one or more yarns formed of a particular material ( e.g., ... or a relatively elastic
material such as elastane...").
DeWillie is an analogous art as it relates to the claimed invention in that it provides elastic material for footwear.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the Kohatsu/Mester shoe portions, to have at least one of the different members being made of an elastic material, as taught by DeWillie, in order to provide the upper with a better fit to the contour of the foot, thereby increasing the comfort of the footwear for the user.
This would simply be the combining prior art elements according to known methods yielding predictable results.  See: MPEP 2143.
As to Claim 6 Kohatsu/Mester disclose the shoe upper according to claim 2. However, Kohatsu/Mester do not explicitly disclose 30wherein at least one of the different members is made of an elastic material.  
DeWillie teaches footwear including wherein at least one of the different members is made of an elastic material (See Paragraph 0028 of DeWillie, teaching "Forming the upper 110 with the knitted component 120 may provide advantageous characteristics including, but not limited to, a particular degree of elasticity or stretch..., by using one or more yarns formed of a particular material ( e.g., ... or a relatively elastic
material such as elastane...").
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shoe portions of Kohatsu/Mester, wherein at least one of the different members is made of an elastic material, as taught by DeWillie, in order to provide advantageous characteristics including, but not limited to, a particular degree of elasticity or stretch (par. 0028) for the footwear user.
This would simply be the combining prior art elements according to known methods yielding predictable results.  See: MPEP 2143.
As to Claim 7 Kohatsu/Mester disclose the shoe upper according to claim 3. However, Kohatsu/Mester are silent 11wherein at least one of the different members is made of an elastic material.
DeWillie teaches footwear including wherein at least one of the different members is made of an elastic material (See Paragraph 0028 of DeWillie, teaching "Forming the upper 110 with the knitted component 120 may provide advantageous characteristics including, but not limited to, a particular degree of elasticity or stretch..., by using one or more yarns formed of a particular material ( e.g., ... or a relatively elastic).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shoe portions of Kohatsu/Mester, wherein at least one of the different members is made of an elastic material, as taught by DeWillie, in order to provide advantageous characteristics including, but not limited to, a particular degree of elasticity or stretch (par. 0028) for the footwear user.
This would simply be the combining prior art elements according to known methods yielding predictable results.  See: MPEP 2143.
As to Claim 15, Kohatsu/Mester disclose the shoe according to claim 12.
Kohatsu/Mester are silent wherein at least one of the different members is made of an elastic material.
DeWillie teaches footwear wherein at least one of the different members is made of an elastic material. (See Paragraph 0028 of DeWillie, teaching "Forming the upper 110 with the knitted component 120 may provide advantageous characteristics including, but not limited to, a particular degree of elasticity or stretch..., by using one or more yarns formed of a particular material ( e.g., ... or a relatively elastic material such as elastane...").
DeWillie is an analogous art as it relates to the claimed invention in that it provides elastic material for footwear.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shoe portions of Kohatsu/Mester, wherein at least one of the different members is made of an elastic material, as taught by DeWillie, in order to provide the upper with a better fit to the contour of the foot, thereby increasing the comfort of the footwear for the user. 
This would simply be the combining prior art elements according to known methods yielding predictable results.  See: MPEP 2143.
As to Claim 17, Kohatsu/Mester disclose the shoe according to claim 13. However, Kohatsu/Mester do not explicitly disclose wherein at least one of the different members is made of an elastic material.  
DeWillie teaches footwear including wherein at least one of the different members is made of an elastic material. (See Paragraph 0028 of DeWillie, teaching "Forming the upper 110 with the knitted component 120 may provide advantageous characteristics including, but not limited to, a particular degree of elasticity or stretch..., by using one or more yarns formed of a particular material ( e.g., ... or a relatively elastic
material such as elastane...").
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shoe portions of Kohatsu/Mester, wherein at least one of the different members is made of an elastic material, as taught by DeWillie, in order to provide the upper with a better fit to the contour of the foot, thereby increasing the comfort of the footwear for the user.
This would simply be the combining prior art elements according to known methods yielding predictable results.  See: MPEP 2143.
As to Claim 18, Kohatsu/Mester disclose the shoe according to claim 14, However, Kohatsu/Mester do not explicitly disclose wherein at least one of the different members is made of an elastic material.
DeWillie teaches footwear including wherein at least one of the different members is made of an elastic material. (See Paragraph 0028 of DeWillie, teaching "Forming the upper 110 with the knitted component 120 may provide advantageous characteristics including, but not limited to, a particular degree of elasticity or stretch..., by using one or more yarns formed of a particular material ( e.g., ... or a relatively elastic
material such as elastane...").
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shoe portions of Kohatsu/Mester, wherein at least one of the different members is made of an elastic material, as taught by DeWillie, in order to provide the upper with a better fit to the contour of the foot, thereby increasing the comfort of the footwear for the user.
This would simply be the combining prior art elements according to known methods yielding predictable results.  See: MPEP 2143.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The pertinent prior art carted relates to footwear with similar features disclosed; however, the closest prior art to the claimed invention has been used in the rejections set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AKWOKWO OLABISI REDHEAD/           Examiner, Art Unit 3732                                                                                                                                                                                             

/CLINTON T OSTRUP/           Supervisory Patent Examiner, Art Unit 3732